Allowable Subject Matter

Claims 1-14 are allowed in light of the amendment filed on 02/24/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A robot system comprising: an operating device that receives an operation instruction from an operator; a real robot that is installed in a work space and performs a series of works constituted of a plurality of steps; a camera configured to image the real robot; a display device configured to display video information of the real robot imaged by the camera and a virtual robot; and a control device configured e-to: operate the virtual robot displayed on the display device in a state based on instruction information input from the operating device, and operate, after operating the virtual robot, the real robot in a state corresponding to the state that the virtual robot is displayed on the display device when operation execution information to execute an operation of the real robot is input from the operating device. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B